

	

		II

		109th CONGRESS

		1st Session

		S. 885

		IN THE SENATE OF THE UNITED STATES

		

			April 21, 2005

			Mr. Dayton introduced

			 the following bill; which was read twice and referred to the

			 Committee on the

			 Judiciary

		

		A BILL

		To authorize funding for the American

		  Prosecutors Research Institute's National Center for Prosecution of Child Abuse

		  and the American Prosecutors Research Institute's National Child Protection

		  Training Center at Winona State University.

	

	

		1.Authorization of

			 appropriationsThere are

			 authorized to be appropriated for grants pursuant to section 214A of the

			 Victims of Child Abuse Act of 1990 (42 U.S.C. 13003) for technical assistance

			 and training programs (in addition to amounts previously authorized)—

			(1)$4,500,000 for each of the fiscal years

			 2006 through 2010 to the American Prosecutors Research Institute's National

			 Center for Prosecution of Child Abuse; and

			(2)$3,000,000 for each of the fiscal years

			 2006 through 2010 to the American Prosecutors Research Institute's National

			 Child Protection Training Center at Winona State University.

			

